Citation Nr: 1812588	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  11-32 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for numbness of the right foot. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel







INTRODUCTION

The Veteran served on active duty from July 1972 to June 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In September 2013 and March 2016, the Board remanded the case for additional development.

Pursuant to the March 2016 remand, the Veteran and his representative were provided a statement of the case addressing several issues in September 2017.  The Veteran did not perfect an appeal of these issues.  The only issue before the Board is as noted on the title page. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has not been provided an examination in connection with his claim of service connection for numbness of the right foot.  Post-service VA treatment records reflect a diagnosis of neuropathy of the right foot and continued complaints of numbness on the lateral side of his right foot.  In the April 2011 notice of disagreement, the Veteran's then-representative asserted that the Veteran's right foot numbness is related to his in-service right foot fracture in 1972.  The Veteran's service treatment records (STR's) reflect that in June 1973 the Veteran dropped an object on his foot, which resulted in a fractured distal phalanx of his right great toe.  Accordingly, as the evidence of record raises the possibility that the Veteran's currently diagnosed neuropathy of the right foot may be related to his active duty service, a remand is necessary to obtain a VA examination with opinion on this issue.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159 (c)(4).  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate examination to determine the current nature and likely etiology of the Veteran's neuropathy of the right foot.  Copies of all pertinent records should be made available to the examiner for review.  Based on an examination, review of the record, and any tests or studies deemed necessary the examiner should provide an opinion as to the following:

Is the Veteran's neuropathy of the right foot at least as likely as not related to the Veteran's service?

The examiner is specifically requested to consider the June 1973 in-service incident where the Veteran dropped an object on his right foot.

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data and/or medical literature, as appropriate.  If an opinion cannot be provided, the examiner should indicate why.

2. The AOJ should then review the record and re-adjudicate the claim.  If the benefit remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

